                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CHARLES ARMOUR,                                           )
    #S16541,                                                  )
                                                              )
                               Plaintiff,                     )
                                                              )    Case No. 19-cv-678-SMY
    vs.                                                       )
                                                              )
    V. SANTOS, et al,                                         )
                                                              )
                               Defendants.                    )

                                         NOTICE AND ORDER

          This matter comes before the Court for case management purposes. The Court screened

Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915A on October 1, 2019 (“screening order”). (Doc.

15). Pursuant to the screening order, Defendants Robert C. Mueller and Lisa Krebs were sent

requests for Waiver of Service of Summons (Docs. 17, 18), but they were not returned. Summons

was issued to Defendants Mueller and Krebs. (Doc. 43). Defendant Mueller was served on

December 4, 2019 and his responsive pleading was due December 26, 2019. (Doc. 49). Defendant

Krebs was served on December 11, 2019 and her responsive pleading was due January 2, 2020.

(Doc. 52). To date, Defendants Mueller and Krebs have failed to move, answer, or otherwise plead

in response to the Complaint. 1

          The Federal Rules of Civil Procedure provide that the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend. FED. R.CIV. P. 55(a).


1
  The screening order directed Defendants to “timely file an appropriate responsive pleading” to the Complaint and
states that Defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 8, p. 9). Because the
Court specifically ordered Defendants to respond to the Complaint, Defendants cannot rely on the Prison Litigation
Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v. Walks, 2009 WL 839052, *1
n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because the Court exercised its authority under 42
U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint, and the defendant “disregarded
that direct [o]rder”).
Accordingly, the Court ORDERS as follows:

  1) The Clerk of Court is DIRECTED to ENTER DEFAULT against
     Defendants Mueller and Krebs in accordance with Federal Rule of Civil
     Procedure 55(a).

  2) Plaintiff is ORDERED to move for default judgment against Defendants
     Mueller and Krebs on or before April 14, 2020, in accordance with Federal
     Rule of Civil Procedure 55(b).

  3) If Plaintiff fails to move for default judgment as set forth in this Order,
     Defendants Mueller and Krebs will be dismissed for Plaintiff’s failure to
     prosecute his claim against them and/or failure to comply with an order of
     the Court.

  4) The Clerk of Court is DIRECTED to transmit a copy of this Order and the
     entry of default to Plaintiff and Defendants Mueller and Krebs.

IT IS SO ORDERED.

DATED: March 31, 2020

                                          s/ Staci M. Yandle_________
                                          STACI M. YANDLE
                                          United States District Judge
